Exhibit 10.72
 
Amended and Restated
 
Senior Secured Promissory Note
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED UNLESS PURSUANT TO RULE 144 OR UNLESS
THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT COVERING
SUCH NOTE OR THE COMPANY RECEIVES AN OPINION OF COUNSEL STATING (OR OTHER
EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY) THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE SECURITIES ACT.
 
STAAR SURGICAL COMPANY
 
SENIOR SECURED PROMISSORY NOTE
 
$5,000,000
April 13, 2009

 
This Amended and Restated Senior Secured Promissory Note amends and restates and
replaces in its entirety the Senior Promissory Note originally issued December
14, 2007 (the “Original Promissory Note”) by STAAR Surgical Company, a
corporation formed and existing under the laws of the State of Delaware, (the
“Company”) in favor of Broadwood Partners, L.P.  (the “Noteholder”) in the face
amount of US$5,000,000 (the “Loan”).  This Amended and Restated Senior Secured
Promissory Note is not executed and delivered in payment of the indebtedness
evidenced by the Original Promissory Note, but to evidence the amended terms of
that indebtedness.  The making and delivery of this Amended and Restated Note is
not a novation.
 
For value received, and on the terms and subject to the conditions set forth
herein, the Company HEREBY PROMISES TO PAY to the Noteholder, on the Maturity
Date (as defined below) the Loan, plus any unpaid interest accrued thereon, or
such lesser amount as shall be equal to the unpaid principal amount of the Loan
plus such interest.  The Company hereby promises to make principal repayments
and to pay interest on the dates and at the rate or rates provided for herein.
 
The Noteholder will receive warrants (the “Warrants”) issued hereunder and under
that certain Warrant Agreement dated the date hereof between the Company and the
Noteholder (the “Warrant Agreement”) to purchase that number of shares of common
stock, par value $.01 per share (the “Common Stock”) as set forth herein and in
the Warrant Agreement at an exercise price of $4.00 (the “Exercise Price”) per
share (the “Warrant Shares”).
 
SECTION 1.         Certain Terms Defined.  The following terms for all purposes
of this Note shall have the respective meanings specified below.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.
 
 
1

--------------------------------------------------------------------------------

 

“Change of Control” means the occurrence of any of the following events:
 
(a)           Except for Broadwood Partners, L.P., any Person or “group” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange,
except that a Person will be deemed to have “beneficial ownership” of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifteen percent (15%) of the voting power of all
classes of shareholders of the Company; or
 
(b)           During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of directors of the Company
(together with any new directors whose election to such board of directors of
the Company, or whose nomination for election by the shareholders of the
Company, was approved by a vote of two thirds of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of the Company then in
office except changes in the board of directors resulting from annual
uncontested elections.
 
“Commission” shall mean the Securities & Exchange Commission.
 
“Commission Documents” has the meaning set forth in Section 9(e).
 
“Common Stock” has the meaning set forth in the introductory paragraphs.
 
“Company” has the meaning set forth in the introductory paragraphs.
 
“Equity Securities” has the meaning set forth in Section 10(j).
 
“Event of Default” has the meaning set forth in Section 8.
 
“Exchange Act” has the meaning set forth in Section 9(e).
 
“Exercise Price” has the meaning set forth in the introductory paragraphs.
 
“Existing Shares” shall mean the 4,396,231 shares of common stock of the Company
owned by the Noteholder as of the date hereof.
 
“Form 10-K” has the meaning set forth in Section 9(e).
 
“Form 10-Q” has the meaning set forth in Section 9(e).
 
“GAAP” has the meaning set forth in Section 9(e).
 
“Indebtedness” has the meaning set forth in Section 9(j).
 
“Intellectual Property Rights” has the meaning set forth in Section 9(q).
 
“Loan” has the meaning set forth in the introductory paragraphs.
 
 
2

--------------------------------------------------------------------------------

 

“Maturity Date” means December 14, 2010, or such earlier date as may be provided
in Section 7; provided that if any such date is not a Business Day, then such
date shall be the next succeeding Business Day.
 
“Note” shall mean this Amended and Restated Senior Secured Promissory Note as
amended, from time to time, in accordance with the terms hereof.
 
“Notice” has the meaning set forth in Section 10(j).
 
“Noteholder” has the meaning set forth in the introductory paragraphs.
 
“Permitted Indebtedness” shall mean (A) guarantees by the Company of
indebtedness that is otherwise Permitted Indebtedness, (B) intercompany
indebtedness, (C) indebtedness of the Company incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including capital lease obligations and any indebtedness assumed in connection
with the acquisition of any such assets or secured by a lien on any such assets
prior to the acquisition thereof, and any extensions, renewals and replacements
of any such indebtedness that do not increase the outstanding principal amount
thereof, impose any new liens on any assets of the Company, (D) indebtedness in
respect of any surety bond, performance bond, bankers’ acceptance, trade letter
of credit, warehouse receipt or similar facilities entered into in the ordinary
course of business, (E) derivative liabilities designed to hedge against
fluctuations in interest rates, foreign exchange rates or commodities pricing
risks incurred in the ordinary course of business, (F) trade indebtedness
incurred by the Company in the ordinary course of business, (G) indebtedness
related to any deferred compensation paid by the Company to any of its
directors, officers or employees, or any deferred payments made by the Company
related to any real property lease obligations, (H) indebtedness existing on the
date hereof after giving effect to the use of the proceeds of this Note, and
extensions, renewals and replacements of any such indebtedness that do not
increase the outstanding principal amount thereof, impose any new liens on any
assets of the Company or increase the interest rate payable thereon, and (I)
other indebtedness not to exceed an aggregate principal amount of $250,000
incurred over any twelve (12) month period.
 
“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Securities Act” has the meaning set forth in Section 9(w).
 
“Security Agreement” shall mean the Security Agreement in substantially the form
attached hereto as Exhibit A.
 
“Subsidiary” has the meaning set forth in Section 9(f).
 
“Transfer” has the meaning set forth in Section 11(a).
 
“Warrants” has the meaning set forth in the introductory paragraphs.
 
“Warrant Agreement” has the meaning set forth in the introductory paragraphs.
 
 
3

--------------------------------------------------------------------------------

 

“Warrant Shares” has the meaning set forth in the introductory paragraphs.
 
SECTION 2.         Loan Drawdown.
 
The Noteholder shall make the Loan to the Company within twenty four hours after
the execution of this Note.
 
SECTION 3.         Maturity Of the Loan.
 
The Loan shall mature, and the principal amount thereof shall become immediately
due and payable (together with unpaid interest accrued thereon) on the Maturity
Date.
 
SECTION 4.         Interest Payments.
 
The unpaid principal amount of the Loan outstanding shall bear interest at a
rate equal to seven percent (7%) per annum.  Notwithstanding the foregoing, upon
an Event of Default, this Note shall bear interest on and after the date of such
Event of Default at a rate equal to the lesser of (i) the maximum interest rate
permitted by applicable law and (ii) 20%.
 
Interest shall be payable semi-annually in arrears on the last day of the
Company’s second fiscal quarter and fourth fiscal quarter (or if any such day is
not a Business Day, then on the next succeeding Business Day) provided, however,
the first interest payment shall not be due until June 30, 2008.  Interest shall
be computed on the basis of a year of 365 days and paid for the actual number of
days elapsed.
 
SECTION 5.         Warrants.  So long as this Note shall remain outstanding, the
Company shall, in addition to the Warrants issued under the Warrant Agreement,
on June 1, 2009 issue Warrants to the Noteholder for the purchase of a number of
shares of common stock equal to 700,000 times the fraction resulting when the
then outstanding principal balance on this Note is divided by $5,000,000.  The
Warrants issued under this Section 5 shall have all of the same terms and
conditions (including, without limitation, Exercise Price, six (6) year term
from the date of issuance and adjustment mechanisms) as the Warrants issued
under the Warrant Agreement.
 
SECTION 6.         Prepayments.
 
(a)           Optional Prepayments.  The Company may prepay the Loan (i) upon
thirty (30) days prior written notice to the Noteholder for any prepayment to be
made on or before June 1, 2009 and (ii) upon seven (7) days prior written notice
to the Noteholder for any prepayment to be made after June 1, 2009, in each
case, in whole or in part at any time or from time to time without penalty or
premium by paying the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment.  Any such prepayments made under
this Section 6 shall be in minimum increments of $250,000.
 
(b)           Mandatory Prepayments.  The Company shall immediately repay the
Loan, plus any unpaid interest accrued thereon upon a Change of Control.
 
 
4

--------------------------------------------------------------------------------

 

SECTION 7.         General Provisions As To Payments.
 
All payments of principal and interest on the Loan by the Company hereunder
shall be made not later than 12:00 Noon (New York City time) on the date when
due either by cashier’s check, certified check or by wire transfer of
immediately available funds to the Noteholder’s account at a bank in the United
States specified by the Noteholder in writing to the Company without reduction
by reason of any set-off or counterclaim.
 
SECTION 8.         Events Of Default.
 
Each of the following events shall constitute an “Event of Default”:
 
(a)           the principal of the Loan shall not be paid when due;
 
(b)           any interest on the Loan shall not be paid within five (5)
Business Days of when it was due;
 
(c)           the Company breaches any covenant hereunder and such breach is not
cured within thirty (30) days after notice from the Noteholder;
 
(d)           any representation or warranty of the Company made in this Note
shall be incorrect when made in any material respect;
 
(e)           the Company or any Subsidiary shall default in the payment when
due (subject to any applicable grace period), whether by acceleration or
otherwise, of any material Indebtedness of the Company or any Subsidiary
involving the borrowing of money or the extension of credit in excess of
$500,000, or a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to accelerate the maturity of any such Indebtedness, or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause such Indebtedness to become due and payable prior to its
expressed maturity;
 
(f)           any judgment or order for the payment of money in excess of
$500,000 shall be rendered against the Company or any Subsidiary, shall remain
unpaid, and shall not be covered by insurance;
 
(g)           a court shall enter a decree or order for relief in respect of the
Company or any Subsidiary in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or any Subsidiary or for any substantial
part of the property of the Company or any Subsidiary or ordering the winding up
or liquidation of the affairs of the Company or any Subsidiary, and such decree
or order shall remain unstayed and in effect for a period of 60 consecutive
days;
 
(h)           the Company or any Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or consent to the entry of an order for relief in an
involuntary case under any such law, or consent to the appointment or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or any Subsidiary or for any substantial
part of the property of the Company or any Subsidiary, or the Company or any
Subsidiary shall make any general assignment for the benefit of creditors; or
 
 
5

--------------------------------------------------------------------------------

 

(i)           the Company defaults in the performance of or compliance with any
term or covenant contained in the Security Agreement, or the Security Agreement
ceases to be in full force and effect, or is declared to be null and void in
whole or in part by a court or other governmental or regulatory authority having
jurisdiction or the validity or enforceability thereof shall be contested by the
Company or it renounces any of the same or denies that it has any or further
liability thereunder.
 
If an Event of Default described in (g), (h) or (i) above shall occur, the
principal of and accrued interest on the Loan shall become immediately due and
payable without any declaration or other act on the part of the
Noteholder.  Immediately upon the occurrence of any Event of Default described
in (g), (h) or (i) above, or upon failure to pay this Note on the Maturity Date,
the Noteholder, without any notice to the Company, which notice is expressly
waived by the Company, may proceed to protect, enforce, exercise and pursue any
and all rights and remedies available to the Noteholder under this Note, or at
law or in equity.
 
If any Event of Default in (a) – (f) above shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Noteholder may by notice to the
Company declare all or any portion of the outstanding principal amount of the
Loan to be due and payable, whereupon the full unpaid amount of the Loan which
shall be so declared due and payable shall be and become immediately due and
payable without further notice, demand or presentment.
 
SECTION 9.         Representations.
 
The Company hereby represents and warrants to the Noteholder, as follows:
 
(a)           The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has the
requisite corporate power to own, lease and operate its properties and assets
and to conduct its business as it is now being conducted.  The Company does not
have any Subsidiaries except as set forth on Schedule 1 hereto.  Each Subsidiary
is a corporation duly incorporated, validly existing and in good standing under
the laws of its jurisdiction of organization and has the requisite corporate
power to own, lease and operate its properties and assets and to conduct its
business as it is now being conducted.  The Company and each such Subsidiary is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary.
 
(b)           The Company has the requisite legal and corporate power and
authority to enter into, issue and perform this Note and the Warrant Agreement
in accordance with the terms hereof and thereof.  The execution, delivery and
performance of this Note and the Warrant Agreement by the Company and the
consummation by it of the transactions contemplated hereby or thereby have been
duly and validly authorized by all necessary corporate action, and no further
consent or authorization of the Company, its board of directors or stockholders
is required.  When executed and delivered by the Company, this Note and the
Warrant Agreement shall constitute valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.
 
 
6

--------------------------------------------------------------------------------

 

(c)           The execution, delivery and performance of this Note, the Warrant
Agreement and the consummation by the Company of the transactions contemplated
hereby or thereby, do not and will not (i) violate or conflict with any
provision of the Company’s certificate of incorporation or bylaws, each as
amended to date, or any Subsidiary’s comparable charter documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries’ respective properties or assets are bound,
or (iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected.  Neither the Company nor any of its
Subsidiaries is required under federal, state, foreign or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Note or Warrant
Agreement.
 
(d)           The Company is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court, governmental
agency or any regulatory or self-regulatory agency or any other person in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Note or Warrant Agreement, in each case in accordance with
the terms hereof.  All consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.
 
(e)           The common stock of the Company is registered pursuant to Section
12(b) or 12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the Company has timely filed (within either the original deadline or
an extension period pursuant to Rule 12b-25 under the Exchange Act) all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act during
the past two years (all of the foregoing, including filings incorporated by
reference therein, being referred to herein as the “Commission Documents”).  At
the times of their respective filings, the Form 10-K for the fiscal year ended
December 29, 2006 (the “Form 10-K”) and each subsequently filed Form 10-Q
(collectively, the “Form 10-Q”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and the Form 10-Q and Form 10-K did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The consolidated financial statements of the Company included in
the Commission Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect
thereto.  Such consolidated financial statements have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such consolidated financial statements or the notes thereto or (ii)
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
 
7

--------------------------------------------------------------------------------

 

(f)           Schedule 1 hereto sets forth each active Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary.  For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.  All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  Except for the rights
granted to the Noteholder under the Promissory Note and Warrant, each dated
March 21, 2007, there are no outstanding preemptive, conversion or other rights,
options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the preceding
sentence.  Except as set forth in the Commission Documents, neither the Company
nor any Subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Subsidiary.
 
(g)           Except as set forth in the Commission Documents, since December
29, 2006, the Company has not experienced or suffered any material adverse
effect and the Company is not aware of any fact or circumstance that is
reasonably likely to have a material adverse effect on the Company.
 
(h)           Except as set forth in the Commission Documents, neither the
Company nor any of its Subsidiaries has incurred any liabilities, obligations,
claims or losses (whether liquidated or unliquidated, secured or unsecured,
absolute, accrued, contingent or otherwise) other than those incurred in the
ordinary course of the Company’s or its Subsidiaries respective businesses.
 
(i)            Since December 29, 2006, no event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, prospects, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
 
 
8

--------------------------------------------------------------------------------

 

(j)            Except as set forth in the Commission Documents, neither the
Company nor any Subsidiary has any outstanding secured or unsecured Indebtedness
outside the ordinary course of business.  For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $100,000 (other than trade accounts payable incurred in the
ordinary course of business) and (b) all guaranties, endorsements and other
contingent obligations in respect of Indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheet (or the notes
thereto).
 
(k)           Except as set forth in the Commission Documents, there is no
Indebtedness of the Company that is senior to or ranks pari passu with this Note
in right of payment, whether with respect of payment of redemptions, interest,
damages or upon liquidation or dissolution or otherwise.
 
(l)            Except as set forth in the Commission Documents, each of the
Company and the Subsidiaries has good and valid title to all of its real and
personal property, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances.  Any leases of the Company and each of
its Subsidiaries are valid and subsisting and in full force and effect.
 
(m)           The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
material adverse effect.
 
(n)           Except as set forth in the Commission Documents, (i) there is no
action, suit, claim, investigation, arbitration, alternate dispute resolution
proceeding or other proceeding pending or, to the knowledge of the Company,
threatened against the Company or any Subsidiary which questions the validity of
this Note or any of the transactions contemplated hereby or any action taken or
to be taken pursuant hereto, (ii) there is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Company, threatened against or
involving the Company, any Subsidiary or any of their respective properties or
assets that could after application of insurance proceeds have a material
adverse effect on the Company and its Subsidiaries taken as a whole and (iii)
there are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body against the Company or
any Subsidiary or any officers or directors of the Company or Subsidiary in
their capacities as such.
 
(o)           Except as set forth in the Commission Documents, (i) the business
of the Company and the Subsidiaries has been and is presently being conducted in
compliance with all applicable federal, state and local governmental laws,
rules, regulations and ordinances and (ii) the Company and each of its
Subsidiaries have all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as now being conducted by it.
 
 
9

--------------------------------------------------------------------------------

 

(p)           Except as set forth in the Commission Documents, (i) the Company
and each of the Subsidiaries has accurately prepared and filed all federal,
state and other tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
consolidated financial statements of the Company and the Subsidiaries for all
current taxes and other charges to which the Company or any Subsidiary is
subject and which are not currently due and payable.  The Company has no
knowledge of any additional assessments, adjustments or contingent tax liability
(whether federal or state) of any nature whatsoever, whether pending or
threatened against the Company or any Subsidiary for any period, nor of any
basis for any such assessment, adjustment or contingency.
 
(q)           The Company and the Subsidiaries own or possess adequate rights or
licenses to use all trademarks, service marks, and all applications and
registrations therefor, trade names, patents, patent rights, copyrights,
original works of authorship, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses as now conducted.  Except as disclosed in the Commission Documents,
none of the Company’s Intellectual Property Rights have expired or terminated,
or are expected to expire or terminate, within two years from the date of this
Agreement.  The Company does not have any knowledge of any material infringement
by the Company or its Subsidiaries of Intellectual Property Rights of
others.  There is no material claim, action or proceeding pending, or to the
knowledge of the Company, being threatened, against the Company or its
Subsidiaries regarding its Intellectual Property Rights.  The Company is unaware
of any material facts or circumstances which might give rise to any of the
foregoing infringements or claims, actions or proceedings.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their material Intellectual Property Rights.
 
(r)            Except as disclosed in the Commission Documents, the Company and
each of its Subsidiaries has the unrestricted right to vote, and (subject to
limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of their respective Subsidiaries.
 
(s)           There are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) the Company, any Subsidiary or any of their respective
customers or suppliers on the one hand, and (b) on the other hand, any officer,
employee, consultant or director of the Company, or any of its Subsidiaries, or
any person owning at least 5% of the outstanding capital stock of the Company or
any Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the
Commission Documents or in the Company’s most recently filed definitive proxy
statement on Schedule 14A, that is not so disclosed in the Commission Documents
or in such proxy statement.
 
 
10

--------------------------------------------------------------------------------

 

(t)            The records and documents of the Company and its Subsidiaries
accurately reflect in all material respects the information relating to the
business of the Company and the Subsidiaries, the location and collection of
their assets, and the nature of all transactions giving rise to the obligations
or accounts receivable of the Company or any Subsidiary.  Except as set forth in
the Commission Documents, the Company and each of its Subsidiaries maintain a
system of internal accounting controls sufficient, in the judgment of the
Company’s management, to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.
 
(u)           The Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002, and the rules and regulations promulgated
thereunder.
 
(v)           The Company is not in violation of the listing requirements of the
Nasdaq Global Market and has no knowledge of any facts which would reasonably
lead to delisting or suspension of its common stock in the foreseeable future.
 
(w)           The Warrant when issued and delivered will be duly and validly
issued and will be free of all liens and restrictions on transfer other than any
restrictions on transfer under the Securities Act of 1933, as amended (the
“Securities Act”).
 
(x)           The Warrant Shares have been duly reserved for issuance by the
Company in sufficient number to cover the exercise of all of the Warrants.  The
issuance of the Warrant Shares upon exercise of the Warrant has been duly
authorized by the Company and the Warrant Shares when delivered in accordance
with the Warrant, will be validly issued, fully paid and non-assessable, and
free of all liens and restrictions on transfer other than any restrictions on
transfer under the Securities Act.
 
(y)           The offer, issuance, sale and delivery of the Warrant and Warrant
Shares will not under current laws and regulations require compliance with the
prospectus delivery or registration requirements of the Securities Act.
 
SECTION 10.       Affirmative Covenants.
 
(a)           The Company and each Subsidiary shall maintain its existence and
authority to conduct its business as presently contemplated to be conducted;
 
(b)           The Company shall comply, and cause each Subsidiary to comply,
with all applicable laws, rules, regulations and orders applicable to the
Company and each Subsidiary;
 
(c)           The Company shall keep and cause each Subsidiary to keep adequate
records and books of account, in which complete entries will be made in
accordance with GAAP consistently applied, reflecting all financial transactions
of the Company and its Subsidiaries, and in which, for each fiscal year, all
proper reserves for depreciation, depletion, obsolescence, amortization, taxes,
bad debts and other purposes in connection with its business shall be made;
 
 
11

--------------------------------------------------------------------------------

 

(d)           The Company shall not enter into any agreement in which the terms
of such agreement would restrict or impair the right or ability to perform of
the Company or any Subsidiary under this Note;
 
(e)           The Company and its Subsidiaries shall maintain insurance with
responsible companies in such amounts and against such risks as is currently
carried by the Company and its Subsidiaries;
 
(f)           Company shall pay all applicable taxes as they come due;
 
(g)           The Company shall maintain its listing on the Nasdaq Global Market
and neither the Company nor any of its Subsidiaries shall take any action which
would be reasonably expected to result in the delisting or suspension of the
Company’s common stock on the Nasdaq Global Market;
 
(h)           The net proceeds from this Note shall be used by the Company to
pay the cash consideration, legal fees and associated costs of the acquisition
of the remaining shares of Canon Staar Co., Inc.;
 
(i)            The Company shall timely file all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination; and
 
(j)             If the Company shall at any time offer to sell Equity Securities
to any person other than the Noteholder, then the Company shall ensure that the
Noteholder will be permitted to participate (the “Participation Right”) on a pro
rata basis in any such offering until the later of (A) one year from the
execution of this Note or (B) such time when this Note is no longer
outstanding.  For the purposes hereof, the Noteholder shall be able to include
all shares and warrants (assuming the exercise therof) owned in any pro rata
calculation with respect to this paragraph as of the closing date of any such
offering.  The term “Equity Securities” shall mean (i) any shares of any class
of capital stock of the Company, and (ii) any debt or equity outstanding or
similar instrument convertible into or exercisable or exchangeable for, with or
without consideration, any shares of any class of capital stock of the
Company.  Notwithstanding the foregoing, the Participation Right shall not apply
to any offering for the sole purpose of issuing Equity Securities: (i) to
directors, officers, employees, consultants, advisors or other service
providers, (ii) pursuant to the conversion or exercise of convertible or
exercisable securities outstanding on the date hereof, (iii) in connection with
a bona fide acquisition of or by the Company, whether by merger, consolidation,
sale of assets, sale or exchange of stock or otherwise, (iv) in connection with
any stock split, stock dividend, recapitalization, reclassification or similar
event, (v) to banks, financial institutions, leasing companies, or other credit
providers solely for the purposes of obtaining credit or lease financing or debt
securities or securitizations, and (vi) to strategic or commercial partners or
persons or entities with which the Company has business relationships.
 
 
12

--------------------------------------------------------------------------------

 

If after the Company has delivered to the Noteholder a notice (the “Notice”)
stating its intention to offer Equity Securities, the number of Equity
Securities offered to the Noteholder to maintain its pro rata share of all
Equity Securities, and the price and terms relating thereto, Noteholder does not
elect to purchase all of Noteholder’s pro rata share of all Equity Securities by
written notice received by the Company within three (3) days of the Company
having delivered the Notice to the Noteholder, the Company shall be free to
offer the remaining portion of Noteholder’s pro rata share of all Equity
Securities to any other person or entity.
 
SECTION 11.       Negative Covenants.
 
(a)           Neither the Company nor any Subsidiary shall sell or otherwise
dispose of any of its properties, assets and rights including, without
limitation, its Intellectual Property Rights (a “Transfer”), to any person
except for sales of obsolete assets and sales to customers in the ordinary
course of business or with the prior written consent of the Noteholder.  For the
avoidance of doubt, a Transfer does not include any license entered into by the
Company with respect to its Intellectual Property Rights other than any license
arrangement that makes an immediate disposition of all or substantially all of
the economic value of any material Intellectual Property Rights;
 
(b)           Neither the Company nor any Subsidiary shall grant, create, incur,
assume or suffer to exist any lien, encumbrance, charge or other security
interest on any Intellectual Property Rights without the prior written consent
of the Noteholder;
 
(c)           Neither the Company nor any Subsidiary will become a party to any
transaction with any person who is an affiliate of the Company or any
Subsidiary, except transactions in the ordinary course of business or upon fair
and reasonable terms that are fully disclosed to the Noteholder and are no less
favorable to the Company or such Subsidiary than would be obtained in a
comparable arm’s length transaction with a person not an affiliate of the
Company or such Subsidiary;
 
(d)           Neither the Company nor any Subsidiary shall merge or consolidate
with any other person or entity, or sell or transfer all or substantially all of
its assets without prior written consent of the Noteholder;
 
(e)           Neither the Company nor any of the Subsidiaries will liquidate or
dissolve or instruct or grant resolutions to any liquidator of the Company or
any Subsidiary; and
 
(f)           The Company shall not incur, assume or guarantee any senior or
pari passu Indebtedness without the prior written consent of the Noteholder
other than Permitted Indebtedness.
 
SECTION 12.      Transfers.
 
The Company may not transfer or assign this Note nor any right or obligation
hereunder to any person or entity without the prior written consent of the
Noteholder.  The Noteholder may transfer or assign this Note without the prior
consent of the Company.
 
 
13

--------------------------------------------------------------------------------

 

SECTION 13.       Powers And Remedies Cumulative; Delay Or Omission Not Waiver
Of Event Of Default.
 
No right or remedy herein conferred upon or reserved to the Noteholder is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.
 
No delay or omission of the Noteholder to exercise any right or power accruing
upon any Event of Default occurring and continuing as aforesaid shall impair any
such right or power or shall be construed to be a waiver of any Event of Default
or an acquiescence therein; and every power and remedy given by this Note or by
law may be exercised from time to time, and as often as shall be deemed
expedient, by the Noteholder.
 
SECTION 14.       Modification.
 
This Note may be modified only with the written consent of both the Company and
the Noteholder.
 
SECTION 15.       Attorneys Fees/Enforcement Costs.
 
(a)           The Company will reimburse the Noteholder for reasonable legal
fees and expenses (i) in connection with the transactions contemplated hereby,
including without limitation the negotiation, documentation and execution of the
confidentiality agreement, term sheet, Note and Warrant not to exceed $20,000
and (ii) any amendments to any of the documents contemplated in (i) above, and
 
(b)           In the event that this Note is collected by law or through
attorneys at law, or under advice therefrom, the Company agrees to pay all costs
of collection, including reasonable attorneys’ fees, whether or not suit is
brought, and whether incurred in connection with collection, trial, appeal,
bankruptcy or other creditors’ proceedings or otherwise.
 
SECTION 16.       Indemnification
 
The Company agrees to indemnify and hold harmless the Noteholder (and their
respective directors, officers, managers, partners, members, shareholders,
affiliates, agents, successors and assigns, (an “Indemnified Party”)) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by such Indemnified Party as a result of any inaccuracy
in or breach of the representations, warranties or covenants made by the Company
herein.
 
SECTION 17.       Registration Rights.
 
The Company agrees to register the Noteholder’s Existing Shares with the
Commission on the same terms and conditions as set forth in the Warrant
Agreement.
 
 
14

--------------------------------------------------------------------------------

 

SECTION 18.      Security Interest.  Payment of the principal of, and interest
on, this Note, and all other amounts due hereunder, is secured by a security
interest in all of the Company’s assets as provided in the Security Agreement.
 
SECTION 19.       Miscellaneous.
 
(a)           The parties hereto hereby waive presentment, demand, notice,
protest and all other demands and notices in connection with the delivery,
acceptance, performance and enforcement of or any default under this Note,
except as specifically provided herein.
 
(b)           Any provision of this Note which is illegal, invalid, prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
(c)           This Note shall bind the Company and its successors and permitted
assigns.  The rights under and benefits of this Note shall inure to the
Noteholder and its successors and assigns.
 
(d)           The Section headings herein are for convenience only and shall not
affect the construction hereof.
 
(e)           All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party at the respective addresses of the parties, or
at such other address or facsimile number as the Company shall have furnished to
Noteholder in writing.  All such notices and communications will be deemed
effectively given the earlier of (i) when received, (ii) when delivered
personally, (iii) one business day after being delivered by facsimile (with
receipt of appropriate confirmation), (iv) one business day after being
deposited with an overnight courier service of recognized standing or (v) on
receipt of confirmation of delivery.
 
(f)           In the event any interest is paid on this Note, which is deemed to
be in excess of the then legal maximum rate, then that portion of the interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of this Note.
 
THIS NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
 
 
15

--------------------------------------------------------------------------------

 

THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY
LITIGATION ARISING HEREUNDER.  THE COMPANY FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF NEW YORK.  THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
BY ITS ACCEPTANCE OF THIS NOTE THE NOTEHOLDER AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE NOTEHOLDER OR THE
COMPANY.  THE COMPANY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE NOTEHOLDER MAKING THE LOAN EVIDENCED HEREBY.
 
 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
on the date indicated above.
 

 
STAAR SURGICAL COMPANY
       
By:
/s/ Deborah Andrews
   
Name:   Deborah Andrews
   
Title:     Vice President, Chief Financial Officer

 
 
17

--------------------------------------------------------------------------------

 

SCHEDULE I


Active Subsidiaries


STAAR Surgical AG (Switzerland)
100% owned by STAAR Surgical Company


Domilens Vertrieb Fuer Medizinische Produkte GmbH (Germany)
100% owned by STAAR Surgical AG


STAAR Japan, Inc. (Japan)
100% owned by STAAR Surgical Company


Circuit Tree Medical, Inc. (U.S.)
80% owned by STAAR Surgical Company


Concept Vision Plc (Australia)
100% owned by STAAR Surgical Company

 
18

--------------------------------------------------------------------------------

 